Title: Andrew Stevenson to Thomas Jefferson, 11 November 1819
From: Stevenson, Andrew
To: Jefferson, Thomas


					
						dear sir,
						
							Richmond
							Novr 11: 1819.
						
					
					At ye request of Judge Cabell, I attended the Board of Directors of the U. S. Bank on yesterday, for ye purpose of closing finally, that portion of Colo Nicholes debt, due ye Bank, for which Mr Cabell was bound. The Bank have accepted the terms & security offered, and extended the time of payment, to two—three—& four years; interest to be pd semiannually, & ye debt free from any curtailment. I then took ye liberty of suggesting to ye Board, ye propriety of placing you on ye same footing, & offer’d a proposition to that effect, which was readily acceded to. Altho’ wholly unauthoris’d by you, my Dr sir, to take any step in this business, yet knowing the circumstances under which yr responsibilities for Colo Nicholas to the Bank have arisen, and desirous to serve you both, I took ye liberty of hazarding ye measure, under a belief, that if it would be acceptable; & a knoledge, that if it was not so, it could easily be remedied. From a conversation too with Colo Nicholes, when at Warren, I thought it probable, he had given you some assurance, that an indulgence wd be given by ye Bank, to his endorsers; & tho’ unlimitted as to time, that you had confided in it & given the Bond & Trust deed, lately forwarded to Mr Dandridge, & in which the Bank, have liberty to proceed at pleasure—I deemed it best, under a full view of the whole ground, & in this revelation of things—men—& measures (I might almost say principles) to secure beyond ye reach of controul, ye indulgence which might be given—under these impressions, I took ye liberty of acting for you—& my friend Colo Nichlas—
					
						With sentiments of much esteem & regard I respectfully salute you—
						
							And: Stevenson.
						
					
				 